IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


STEVEN MADER,                             :   No. 9 WAL 2019
                                          :
                     Respondent           :
                                          :   Cross Petition for Allowance of
                                          :   Appeal from the Order of the Superior
             v.                           :   Court
                                          :
                                          :
DUQUESNE LIGHT COMPANY,                   :
                                          :
                     Petitioner           :


                                    ORDER



PER CURIAM

      AND NOW, this 14th day of August, 2019, the Cross Petition for Allowance of

Appeal is DENIED.